Case 2:19-cv-00066-JRG Document 582 Filed 04/09/21 Page 1 of 10 PageID #: 45058




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,
 OPTIS CELLULAR TECHNOLOGY, LLC,           Civil Action No. 2:19-cv-00066-JRG
 UNWIRED PLANET, LLC, UNWIRED
 PLANET INTERNATIONAL LIMITED,
 AND PANOPTIS PATENT                       JURY TRIAL DEMANDED
 MANAGEMENT, LLC,

                        Plaintiffs,
                                           ORAL ARGUMENT REQUESTED
       v.

 APPLE INC.,

                        Defendant.



               APPLE INC.’S REPLY IN SUPPORT OF MOTION
           FOR A NEW TRIAL ON ALL ISSUES DUE TO IMPROPER
       PRECLUSION OF EVIDENCE OF PLAINTIFFS’ FRAND OBLIGATION




                                       1
Case 2:19-cv-00066-JRG Document 582 Filed 04/09/21 Page 2 of 10 PageID #: 45059




                                         TABLE OF CONTENTS
                                                                                                Page
 I.     Apple Was Precluded From Mentioning “FRAND” And Offering FRAND
        Evidence Because Of The Trial Structure Plaintiffs Chose Based On Their Then-
        Pending Declaratory-Judgment Claim—Not Any Choice of Apple’s. ................................1

 II.    Dr. Perryman Did Not Concede Plaintiffs’ Damages Request Was FRAND. ....................3

 III.   The Jury Instructions Did Not Comply With Ericsson. .......................................................3

 IV.    Apple Was Not Required To Plead A FRAND Counterclaim Or Defense. ........................5


        Note: emphasis added herein unless otherwise noted.




                                                         i
Case 2:19-cv-00066-JRG Document 582 Filed 04/09/21 Page 3 of 10 PageID #: 45060




                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

 Federal Cases

 Commonwealth Sci. & Indus. Rsch. Org. v. Cisco Sys., Inc.,
   809 F.3d 1295 (Fed. Cir. 2015)..................................................................................................4

 Ericsson, Inc. v. D-Link Sys., Inc.,
     773 F.3d 1201 (Fed. Cir. 2014)..................................................................................................4

 Optis Wireless v. Huawei Techs. Co. Ltd.,
    2:17-cv-00123-JRG-RSP, Dkt. No. 214 (E.D. Tex. July 11, 2018) ..........................................2

 REW Enters., Inc. v. Premier Bank, N.A.,
   49 F.3d 163 (5th Cir. 1995) .......................................................................................................5

 Other Authorities

 Fed. R. Evid. 103(b) .........................................................................................................................3




                                                                       ii
Case 2:19-cv-00066-JRG Document 582 Filed 04/09/21 Page 4 of 10 PageID #: 45061




        Based on Plaintiffs’ decision to try to the bench their then-pending declaratory judgment

 claim seeking a ruling that Apple somehow “forfeited” the right to invoke FRAND, the Court set

 a trial structure that explicitly forbade the parties from even mentioning the word “FRAND” before

 the jury. The Court specifically warned that this structure meant that, if Plaintiffs later did not win

 declaratory relief after the bench trial, a new jury trial might be required for this reason alone.

 Plaintiffs in fact received no such relief—indeed, the Court ultimately declined even to exercise

 jurisdiction over Plaintiffs’ claim.

        The inescapable result is that there must be a new jury trial. And it must be on all issues—

 as discussed in Apple’s opening brief and its supplemental new trial motion, the trial structure

 issues prejudiced Apple in ways that went far beyond damages. For example, Plaintiffs repeatedly

 emphasized internal Apple strategy materials as relevant to “willfulness” when those materials

 had—because of the trial structure—been

 eliminating crucial context for the strategy discussions. The jury was given a slanted set of facts.

        Plaintiffs’ opposition tries to rewrite history to suggest that the trial structure was Apple’s

 choice. But it was solely Plaintiffs’, made first in the final pre-trial order and unequivocally

 confirmed with the Court at the pre-trial conference. With that claim now gone, the basis for the

 trial structure has vanished, and a new trial must be held.

 I.     Apple Was Precluded From Mentioning “FRAND” And Offering FRAND Evidence
        Because Of The Trial Structure Plaintiffs Chose Based On Their Then-Pending
        Declaratory-Judgment Claim—Not Any Choice of Apple’s.

        Plaintiffs spend pages trying to defend the verdict as somehow complying with FRAND,

 but they cannot escape the simple fact that the Court explicitly forbade the parties from uttering

 the word “FRAND” because “Optis chose to structure this trial that way when it chose to submit

 its declaratory judgment action to a bench trial.” Dkt. 435 at 57:10-12, 58:15-18. As the Court

 recognized, the inevitable consequence of a jury trial with no mention of FRAND is that “we’re


                                                   1
Case 2:19-cv-00066-JRG Document 582 Filed 04/09/21 Page 5 of 10 PageID #: 45062




 going to have a damages number that has no relation to FRAND whatsoever[.]” Id. at 61:16-18.

 Thus, if Plaintiffs could not show Apple relinquished its FRAND protections, the Court recognized

 it “may well have to order a new trial on damages[.]” Id. at 61:19-21.

         Plaintiffs cannot now blame their choice on Apple (and avoid a new trial) by saying that

 Apple chose to “block” FRAND evidence from the jury trial. Opp. 4-5. Apple consistently

 requested that the jury consider FRAND in evaluating Plaintiffs’ request for patent infringement

 damages, an issue separate from whether the jury should hear Plaintiffs’ declaratory judgment

 claim. 1 See Dkt. 549 at 4-7. Contrary to Plaintiffs’ suggestion (Opp. 6), Apple stated in the joint

 pretrial submission that



                                                             Dkt. 360 at 16. Apple’s position was so

 clear that, immediately after the Court set the trial structure, Plaintiffs’ counsel said Apple’s expert

 Dr. Perryman “only has a FRAND damages opinion” in a misguided attempt to exclude his

 testimony in its entirety from the jury trial as irrelevant. 2 Dkt. 435 at 64:2-3.

         Plaintiffs’ argument that Apple could have presented the FRAND evidence described in its

 proffer (Opp. 9-11) likewise ignores the Court’s ruling that there would be no mention of FRAND

 whatsoever and clear instruction that damages experts could not discuss FRAND: “And the expert

 witnesses who have opined about FRAND and whether FRAND impacts or doesn’t impact their


 1
   Rather than seeking to “block” the Court from adjudicating Plaintiffs’ declaratory judgment claim
 (Opp. 12), Apple argued—and the Court agreed—that there was no actual controversy. Apple also
 did not state that Count VIII was somehow relevant to Apple’s ability to insist on a reasonable
 royalty consistent with FRAND. Opp. 12-13. Apple’s summary judgment brief simply quoted
 Optis Wireless v. Huawei Techs. Co. Ltd., 2:17-cv-00123-JRG-RSP, Dkt. No. 214 at 11 (E.D. Tex.
 July 11, 2018) (Dkt. 258 at 22), where the Court ruled that it would have been premature to grant
 summary judgment for plaintiffs on their claim, not that Apple’s ability to challenge their
 damages demand as contrary to FRAND somehow depended on Count VIII. It did not so depend.
 2
   Plaintiffs’ contemporaneous recognition that Apple’s expert would argue that Plaintiffs’ damages
 demand was not FRAND—even where Apple had not brought a breach of FRAND claim—undoes
 their after-the-fact contention that Apple engaged in “sharp practice” about its intentions. Opp. 5-6.

                                                    2
Case 2:19-cv-00066-JRG Document 582 Filed 04/09/21 Page 6 of 10 PageID #: 45063




 damages analysis are not going to testify about FRAND before the jury.” Dkt. 435 at 59:16-19.

 Once the Court ruled definitively on this issue, Apple was bound by that ruling, as it recognized

 in its proffer:

                                                                                                    Dkt.

 471 at 2; see also Fed. R. Evid. 103(b). Neither Plaintiffs nor the Court suggested that Apple could

 have actually presented this evidence; on the contrary, the Court’s ruling was definitive. 3

 II.     Dr. Perryman Did Not Concede Plaintiffs’ Damages Request Was FRAND.

         Plaintiffs seek to salvage the verdict by asserting that Dr. Perryman somehow conceded in

 the bench trial that Plaintiffs’ damages demands in the jury trial were FRAND. Opp. 1-2. Not

 only is this nonsensical, the very statement Plaintiffs rely on belies that claim. Dr. Perryman

 testified that

                        Opp. 1 (quoting Dkt. 509 at 62:5-25). But there are other aspects of FRAND

 discussed in Dr. Perryman’s report, including non-discrimination, that he was prohibited from

 explaining to the jury. E.g., Dkt. 168-03 at 22-24, 185-196. Indeed, Dr. Perryman confirmed on

 redirect that
                                         4
                                             Dkt. 509 at 67:25-68:4.

 III.    The Jury Instructions Did Not Comply With Ericsson.

         Plaintiffs suggest that a jury instruction could have “mooted” the prejudice that Apple

 suffered by not being able to present evidence on FRAND. Opp. 4. But a jury instruction

 addresses how the jury treats the admitted evidence; it does not make up for testimony that the jury


 3
   Plaintiffs’ claim that Apple delayed its proffer to “preclud[e] PanOptis from presenting additional
 evidence in its case in chief of bad faith and hold-out” (Opp. 4-5) ignores the Court’s ruling and
 wrongly suggests it was up to Apple whether Plaintiffs could address FRAND. Plaintiffs’
 concession that they did offer evidence of “bad faith and hold out” at trial further underscores the
 need for a new trial on all issues. Further, Apple’s proffer was timely filed before it rested its case.
 4
   Moreover, his testimony at the bench trial made clear that a royalty of $4.22 per iPhone bore no
 relationship to FRAND. See Dkt. 509 at 54:14-55:14; see also id. at 60:6-61:21.

                                                    3
Case 2:19-cv-00066-JRG Document 582 Filed 04/09/21 Page 7 of 10 PageID #: 45064




 was forbidden from hearing, which in this case was all evidence regarding FRAND. If anything,

 the instructions only compounded the prejudice. The jury was not instructed on FRAND, and was

 instructed on Georgia-Pacific factor 5—which both removed any consideration of FRAND from

 the reasonable-royalty inquiry and injected a consideration contrary to FRAND. Plaintiffs instead

 focus on the fact that the Court provided an instruction on apportionment for SEPs (Opp. 4), but

 there is a distinction between how “SEP patents generally” and “RAND-encumbered patents” are

 treated. Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1230 (Fed. Cir. 2014); Commonwealth

 Sci. & Indus. Rsch. Org. v. Cisco Sys., Inc., 809 F.3d 1295, 1304 (Fed. Cir. 2015).

        As Ericsson directs, the apportionment instruction regarding standardization is applicable

 to SEPs generally, but when dealing with “RAND-encumbered patents”—as opposed to SEPs

 generally—Georgia-Pacific factors 4 and 5 are “contrary to RAND principles.” 773 F.3d at 1230-

 31. Accordingly, it was error to instruct the jury on Georgia-Pacific factor 5—over Apple’s

 objection 5—when the asserted patents are indisputably FRAND encumbered.

        It was likewise error for the jury not to be instructed about the specific language of the

 FRAND commitments. Contrary to Plaintiffs’ contention (Opp. 2), Ericsson—in language that

 Plaintiffs omit—explicitly instructs that “[t]rial courts should also consider the patentee’s actual

 RAND commitment in crafting the jury instruction.” 773 F.3d at 1231. Here, the FRAND

 commitments for the asserted patents—including the obligation that a FRAND rate be “non-

 discriminatory” (Dkt. 471-7, DTX-0068 at 1-2)—was never presented to the jury.

        The jury instructions and lack of FRAND evidence allowed Plaintiffs to argue that the



 5
   Apple’s objection was neither “non-sensical” nor “belated” (Opp. 8, 7); made during the charge
 conference, it further preserved the record of what a trial involving FRAND would have looked
 like. Apple was not required to object to Mr. Kennedy’s testimony on factor 5, nor was Dr.
 Perryman’s responsive testimony agreement of its relevance. Opp. 7-8. Rather, Apple was left to
 follow the Court’s ruling and try the case within the trial structure ordered.

                                                  4
Case 2:19-cv-00066-JRG Document 582 Filed 04/09/21 Page 8 of 10 PageID #: 45065




 hypothetical negotiation would have played out in ways contrary to FRAND. For example, Mr.

 Kennedy testified

                                                                                            Dkt. 503

 at 24:21-25:5, 29:17-30:3. Likewise, he opined that



                Id. at 25:25-26:7. Absent FRAND, Apple could not show this analysis was flawed

 and contradicted FRAND by discriminating among licensees. See Ericsson, 773 F.3d at 1230.

        Nor can Plaintiffs distinguish Ericsson on the grounds that “PanOptis expressly pleaded

 that Apple lost its right to take advantage of any FRAND commitment.” Opp. 7. Now that the

 Court has dismissed Plaintiffs’ declaratory claim, this case is just like Ericsson.

 IV.    Apple Was Not Required To Plead A FRAND Counterclaim Or Defense.

        Nothing in Ericsson suggests that FRAND jury instructions are only available when a

 defendant pleads a FRAND defense or counterclaim. And Plaintiffs cite no decision saying such

 a pleading was required for the jury to be instructed on it to assess damages. 6 Instead, Plaintiffs

 first rely on inapposite decisions about the need to plead a set-off as a counterclaim. Opp. 13-14.

 But a “setoff is a counter demand which a defendant holds against a plaintiff arising out of a

 transaction extrinsic of plaintiff’s cause of action.” REW Enters., Inc. v. Premier Bank, N.A., 49

 F.3d 163, 170-71 (5th Cir. 1995) (citation omitted). By contrast, FRAND is a factor that informs

 the jury’s assessment of Plaintiff’s reasonable royalty demand. And cases involving FRAND

 breach of contract claims (Opp. 14) are silent on the issue here, where FRAND is a relevant factor

 in the Georgia-Pacific analysis of reasonable royalty damages for patent infringement.


 6
  That Apple and other parties may have pled FRAND defenses or counterclaims in other cases
 (Opp. 15) does not mean it is required to be pled. And if it were required, then Plaintiffs would
 have objected that it was unpled—but they did not. See, e.g., Dkt. 358 at 59 n.121 (objecting to
 Apple’s proposed FRAND damages instruction only as “unnecessary and confusing for the jury”).

                                                   5
Case 2:19-cv-00066-JRG Document 582 Filed 04/09/21 Page 9 of 10 PageID #: 45066




                                    Respectfully submitted,

   Dated: April 7, 2021             /s/ Melissa R. Smith
                                    Mark D. Selwyn (pro hac vice)
                                    mark.selwyn@wilmerhale.com
                                    WILMER CUTLER PICKERING
                                      HALE AND DORR LLP
                                    2600 El Camino Real, Suite 400
                                    Palo Alto, CA 94306
                                    Telephone: (650) 858-6000
                                    Facsimile: (650) 858-6100

                                    Mindy Sooter (pro hac vice)
                                    mindy.sooter@wilmerhale.com
                                    WILMER CUTLER PICKERING
                                      HALE AND DORR LLP
                                    1225 Seventeenth Street, Suite 2600
                                    Denver, CO 80202
                                    Telephone: (720) 274-3135
                                    Facsimile: (720) 274-3133

                                    Joseph J. Mueller (pro hac vice)
                                    Timothy D. Syrett (pro hac vice)
                                    joseph.mueller@wilmerhale.com
                                    timothy.syrett@wilmerhale.com
                                    WILMER CUTLER PICKERING
                                      HALE AND DORR LLP
                                    60 State Street
                                    Boston, MA 02109
                                    Telephone: (617) 526-6000
                                    Facsimile: (617) 526-5000

                                    Brittany Blueitt Amadi (pro hac vice)
                                    brittany.amadi@wilmerhale.com
                                    WILMER CUTLER PICKERING
                                      HALE AND DORR LLP
                                    1875 Pennsylvania Avenue NW
                                    Washington, DC 20006
                                    Telephone: (202) 663-6000
                                    Facsimile: (202) 663-6363




                                       6
Case 2:19-cv-00066-JRG Document 582 Filed 04/09/21 Page 10 of 10 PageID #: 45067




                                            Melissa R. Smith
                                            State Bar No. 24001351
                                            melissa@gillamsmithlaw.com
                                            GILLAM & SMITH, LLP
                                            303 South Washington Avenue
                                            Marshall, TX 75670
                                            Telephone: (903) 934-8450
                                            Facsimile: (903) 934-9257


                                            Attorneys for Defendant Apple Inc.


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). As such, this document was served on April 7, 2021 on all

 counsel who have consented to electronic service.

                                                     /s/ Melissa R. Smith




                                                7
